246 S.W.3d 6 (2007)
Lawrence J. NOVAK, Appellant,
v.
Joann BIGGERSTAFF, Respondent;
No-Big Farms, L.L.C., Defendant.
No. WD 67591.
Missouri Court of Appeals, Western District.
November 20, 2007.
Motion for Rehearing and/or Transfer Denied January 29, 2008.
Application for Transfer Denied March 18, 2008.
William J. Hudnall, Kansas City, MO, for Appellant.
*7 Gary K. Patton, Liberty, MO, for Respondent.
Larry E. Butcher, Kearney, MO, for Defendant.
Before THOMAS H. NEWTON, P.J., PAUL M. SPINDEN, and LISA WHITE HARDWICK, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 29, 2008.

ORDER
PER CURIAM.
Mr. Lawrence J. Novak appeals the judgment of the trial court granting Ms. Joann Biggerstaff judgment notwithstanding the verdict as well as her counter-claim and third-party petition for declaratory judgment.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).